COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-12-00243-CV


Habib Surani                              §   From the 153rd District Court

                                          §   of Tarrant County (153-256860-11)
v.
                                          §   January 24, 2013

Trinity River Vision Authority            §   Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.

      It is further ordered that appellant Habib Surani shall pay all of the costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00243-CV


HABIB SURANI                                                          APPELLANT

                                         V.

TRINITY RIVER VISION                                                    APPELLEE
AUTHORITY


                                      ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Pro se appellant Habib Surani appeals from the trial court’s order granting

the plea to the jurisdiction filed by appellee Trinity River Vision Authority. We

originally set the due date for appellant’s brief at October 17, 2012. Appellant did

not file a brief by that date, so on October 29, 2012, we notified him that we could

dismiss his appeal for want of prosecution unless, by November 8, 2012, he filed

      1
       See Tex. R. App. P. 47.4.


                                          2
a motion reasonably explaining the failure to file a brief and the need for an

extension. See Tex. R. App. P. 38.8(a)(1). On November 6, 2012, we received

a document that we construed as appellant’s brief, but three days later, we sent

appellant a letter explaining that the document did not comply with any briefing

requirement under rule of appellate procedure 38.1.2 See Tex. R. App. P. 38.1.

We informed appellant that if he did not file an amended brief that complied with

rule 38.1 by November 19, 2012, we could dismiss his appeal.

      On November 15, 2012, we received a letter from appellant, but we have

not received an amended brief.       Accordingly, we strike appellant’s brief and

dismiss the appeal.     See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), (c);

Johnson v. Dall. Hous. Auth., 179 S.W.3d 770, 770 (Tex. App.—Dallas 2005, no

pet.); see also Yeldell v. Denton Cent. Appraisal Dist., No. 02-07-00313-CV,

2008 WL 4053014, at *2 (Tex. App.—Fort Worth Aug. 29, 2008, pet. denied)

(mem. op.) (explaining that all parties appearing in Texas appellate courts must

follow the rules of appellate procedure).


                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: January 24, 2013




      2
      For example, the brief contained no legal authorities, no issues, no legal
arguments, and no appendix. See Tex. R. App. P. 38.1(c), (f), (i), (k).


                                            3